Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities: claim 3 recites the limitation “send a …….the other base station…..”; “receive a…….the other base station….. in case that the other base station…..”; “release the …… the other base station…… the user equipment and the other base station…. .”; and “when the …….the other base station……”   at lines 5, 8, 10, 12, 14 and 16 in claim 3.  From the claim language it is not clear if the other base station is a first base station or a second base station or  base station other than the first base station and the second base station.  Nothing is disclosed earlier in the claim regarding other base station and therefore scope of the claim is not clear. 
 
Claim 3 is objected to because of the following informalities: claim 3 recites the limitation “send a …….the wireless data connection …..”; “receive a……. the wireless data connection…..”; “release the wireless data connection…… so that the wireless data connection …. .”; and “when the wireless data connection ……”   at lines 5-6, 8-9, 11, 13 and 15 in claim 3.  Nothing is disclosed earlier in the claim regarding wireless data connection and therefore scope of the claim is not clear. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 and 2 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 11,212,868 and U.S. Patent No 10,506,661.  Although the claims at issue are not identical, they are not patentably distinct from each other because the following table shows mapping of how the claim of the instant application are made obvious by applicant and in views of what was known in the prior art at the time of invention. 



            
US Patent 10,506,661
Instant Application 17/531,806
Claim 1  

A user equipment in a wireless communication system, wherein the user equipment simultaneously performs wireless data connections with a first base station and a second base station over different carriers, the user equipment comprising: 

circuitry configured to acquire a notification to release the wireless data connection between the user equipment and the first base station 
from the second base station, if a triggering node judges that a release condition is satisfied;  

release the wireless data connection with the first base station based on the notification; and 

perform only the wireless data connection with the second base station, wherein 
data bearers transmitted by the first base station to the user equipment are directly from a core network and/or forwarded from the second base station, the data bearers include 
unacceptable data bearers for the first base station and acceptable data bearers for the first base station, the triggering node is either the first base station or the second base station, if the first base station is the triggering node and the wireless data connection between the user equipment and the first base station is to be released, the first base station sends a 
 deactivation request to the second base station, and the second base station stops forwarding the data bearers to the first base station by releasing the unacceptable data bearers and transferring the acceptable data bearers to the 
first base station, and if the second base station is the triggering node and the wireless data connection between the user equipment and the first base station is to be released, the second base station sends a deactivation 
notification to the first base station, and the second base station stops forwarding the data bearers to the first base station by releasing the unacceptable data bearers and transferring the acceptable data bearers to the first base station
Claims 1 and 2

A user equipment in a wireless communication system, wherein the user equipment simultaneously performs wireless data connections with a first base station and a second base station over different carriers, the user equipment comprising: 

circuitry configured to acquire a notification, to release the wireless data connection between the user equipment and the first base station, from the second base station in a case that a triggering node judges that a release condition is satisfied; 


release the wireless data connection with the first base station based on the notification; and 

perform only the wireless data connection with the second base station, wherein the triggering node is either the first base station or the second base station, the first base station forwards acceptable data to the second base station, and the first base station notifies a core network to release unacceptable bearers between the first base station and the core network bearers.



US Patent 11,212,868
Instant Application 17/531,806
Claim 1  

A user equipment in a wireless communication system, wherein the user equipment simultaneously performs wireless data connections with a first base station and a second base station over different carriers, the user equipment comprising: 

circuitry configured to acquire a notification, to release the wireless data connection between the user equipment and the first base station, from the second base station in a case that a triggering node judges that a release condition is satisfied; 

release the wireless data connection with the first base station based on the notification; and 
perform only the wireless data connection with the second base station, wherein the triggering node is either the first base station or the second base station, in a case that the first base station is the triggering node and the wireless data connection between the user equipment and the first base station is to be released, the first base station sends a deactivation request to the second base station, and the second base station stops forwarding data bearers to the first base station by releasing unacceptable data bearers and transferring acceptable data bearers to the first base station, and in a case that the second base station is the triggering node and the wireless data connection between the user equipment and the first base station is to be released, the second base station sends a deactivation notification to the first base station, and the second base station stops forwarding the data bearers to the first base station by releasing the unacceptable data bearers and transferring the acceptable data bearers to the first base station.
Claims 1 and 2

A user equipment in a wireless communication system, wherein the user equipment simultaneously performs wireless data connections with a first base station and a second base station over different carriers, the user equipment comprising: 

circuitry configured to acquire a notification, to release the wireless data connection between the user equipment and the first base station, from the second base station in a case that a triggering node judges that a release condition is satisfied; 


release the wireless data connection with the first base station based on the notification; and 

perform only the wireless data connection with the second base station, wherein the triggering node is either the first base station or the second base station, the first base station forwards acceptable data to the second base station, and the first base station notifies a core network to release unacceptable bearers between the first base station and the core network bearers.



Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Publication No US 2016/0219475 to Kim et al. (hereinafter Kim) in view of U.S.  Publication No US 2014/0293958 to Teyeb et al. (hereinafter Teyeb)

  	As to claims 1 and 2, Kim discloses a user equipment in a wireless communication system, wherein the user equipment simultaneously performs wireless data connections with a first base station and a second base station over different carriers (Kim; Fig. 1-2; [0102-0107]; multiple/dual connectivity of a UE to Macro base station (i.e. a second base station) and small base station (i.e. first base station); and in [0107]; base stations operating on different frequencies; note Kim is flexible with respect to maintaining a single connection with the macro (Fig. 7; [0316]) or the small base station (Fig. 4; [(0197])), the user equipment comprising: 
 	circuitry configured to 
 	acquire a notification, to release the wireless data connection between the user equipment and the first base station, from the second base station in a case that a triggering node judges that a release condition is satisfied (Kim; Fig. 7; step 712;  [0331] The macro base station 720 or the small base station 730 may transmit a message instructing to release multiple connectivity to the terminal 710 (S714) (i.e. either of the macro or the small can act as a determining/triggering node) when [0194] RLF/degraded radio link conditions are detected (i.e. release conditions satisfied) ; 
 	 release the wireless data connection with the first base station based on the notification (Kim; Fig. 7, [0330-0333]; Step S716; where connection to the small base station is released based on release notification $713 from the macro base station); and 
 	perform only the wireless data connection with the second base station (Kim, Fig. 7, [0330-0333]; Step S716; where single connectivity is maintained with the remaining base station, here the Macro base station), wherein 
 	the triggering node is either the first base station or the second base station (Kim; Fig. 7; step 712; [0331] The macro base station 720 or the small base station 730 may transmit a message instructing to release multiple connectivity to the terminal 710 (S714) (i.e. either of the macro or the small can act as a determining/triggering node)),
 	Kim discloses of disconnecting from one base station and connect to another base station. Kim fails to explicitly discloses of forwarding data from one base station to another base station and also fails to disclose of notify core network to release bearer. However, Teyeb discloses    
 	the first base station forwards acceptable data to the second base station (Teyeb; Fig.16: step 8; [0106] shows and discloses a source base station sends data to the target base station), and 
 	the first base station notifies a core network to release unacceptable bearers between the first base station and the core network bearers (Teyeb; Fig.20: step 22; [0173] discloses of notifying core network node to release bearers from the source base station)
 	It is obvious for a person of ordinary skilled in the art to combine the teachings before the effective filing date of the invention, because both of the references disclose of moving from one base station to another base station wherein Teyeb discloses a core network receiving request for releasing bearers. One would be motivated to combine the teachings in order to use the limited resources in an effective way. 

Conclusion
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478